Citation Nr: 1336982	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  10-09 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a right eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel





INTRODUCTION

The Veteran, who is also the appellant, had active service from October 1971 to October 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As it relates to the claims of service connection for a right eye disorder and sleep apnea, the Board notes that the Veteran has not been afforded a VA examination to determine the etiology of either of these disorders and their relationship, if any, to his period of service and/or his service-connected disabilities.  

As it relates to the right eye, service connection is currently in effect for Diabetes Mellitus, Type II, (DM) among numerous other disorders.  The Veteran maintains that his current eye disorders arise from his service-connected DM.  VA treatment records reveal that the Veteran has been diagnosed with dry eyes, cataracts, retinoschisis, and refractive error.  VA treatment records also contain numerous diagnosis of DM without retinopathy.  The Board notes that DM has been linked to the development of cataracts.  Certain types of retinochisis have also been linked to DM by way of diabetic retinopathy.  

As it relates to the claim for obstructive sleep apnea, the Veteran has indicated that it is his belief that the medications which he takes with regard to his service-connected disorders, including his DM and hypertension, have caused him to gain weight and to become more tired, which are contributing factors to his current sleep apnea.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The threshold for finding a link between current disability and service is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As noted above, the Veteran has not been afforded VA examinations with regard to either of these disorders.  Based upon the above, the Veteran should be afforded appropriate VA examinations to determine the etiology of any current right eye disorder and obstructive sleep apnea and their relationship, if any, to his period of service and/or service-connected disabilities, to include medications taken for these service-connected disorders.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA eye examination to determine the nature and etiology of any current right eye disorders.  The claims folder, a copy of this remand, and all other pertinent records should be made available to the examiner.  All necessary tests should be performed and all findings should be reported in detail.  The examiner should identify all current eye disorders.  The examiner should then state whether the Veteran's current eye disorders are at least as likely as not (50 percent probability or greater) related to his period of service.  If not, the examiner is then requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current eye disorder is caused or aggravated by (permanently worsened) by his service-connected disabilities, to include DM and/or hypertension, to include any medications taken in conjunction with treatment for the service-connected disorders.  Complete detailed rationale is requested for each opinion that is rendered.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current obstructive sleep apnea.  The claims folder, a copy of this remand, and all other pertinent records should be made available to the examiner.  All necessary tests should be performed and all findings must be reported in detail.  If the Veteran is diagnosed with sleep apnea, the examiner is requested to indicate whether it is as likely as not (50 percent probability or greater) that the sleep apnea is related to his period of service.  If not, the examiner is then requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current sleep apnea, if found, is caused or aggravated by (permanently worsened) by his service-connected disabilities, to include DM and/or hypertension, to include by way of any medications taken in conjunction with treatment for the service-connected disorders.  Complete detailed rationale is requested for each opinion that is rendered.

3.  Review the claims file.  If any development is incomplete, including if the examination reports do not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 


